DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: RCEX filed 27 Aug 2021
	Claims 1-20 are pending in this case. Claims 1, 10 and 19 are independent claims

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 Aug 2021 has been entered.
 
Applicant’s Response
In Applicant’s Response dated 27 Aug 2021, Applicant amended claims 1, 2, 10, 11, 19 and 20; argued against all rejections previously set forth in the Office Action dated 27 May 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 9-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruffenach et al. (Pub. No.: US 2017/0199942; Filed: Sep 23, 2016) (hereinafter “Ruffenach”) in view of Swengler (Pub. No.: US 2012/0226662; Filed May 14, 2012), in view of Lindemann (Pub. No.: US 2016/0292445; Filed: Mar. 18, 2016), further in view of Geipel et al. (Pub. No.: US 2003/0200098; Filed: Apr. 12, 2002) (hereinafter ‘Geipel”).
Regarding independent claims 1 and 10, Ruffenach disclose a method of operating a file aggregation service, the method comprising: identifying a set of files associated with a user (0071);
for at least a file of the set of files, wherein the file comprises current attributes:
identifying one or more events that occurred with respect to the file (0075-0077).
generating a file system view of the set of files, wherein the file system view comprises the current attributes and the one or more synthetic attributes of the file (0028); and 
displaying the file system view of the set of files (0003).

	Ruffenach does not expressly disclose generating based at least on a comparison by the file aggregation service of the current attributes with the one or more events, one or more synthetic attributes of the file, wherein the one or more synthetic attributes comprise an attribute that differs relative to the current attributes. 
	wherein the attribute comprises a previous version of a corresponding one of the current attributes.

Swengler teach generating one or more synthetic attributes of the file, wherein the one or more synthetic attributes comprise an attribute that differs relative to the current attributes (0047-0049; 0058-0059; 0100).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Swengler with Ruffenach for the benefit of building, viewing, and/or managing multiple logical associations for a stored electronic file (0004).

Lindemann teach generating based at least on a comparison by the file aggregation service of the current attributes with the one or more events, one or more synthetic attributes of the file, wherein the one or more synthetic attributes comprise an attribute that differs relative to the current attributes (0037; 0041, 0092; 0103; 0113-0114; 0144; Lindemann teach an event of classification of a document, wheren the user (first and/or second) characteristics is added to the document version as new/additional document attributes.).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Linemann with Ruffenach in view of Swengler for the benefit of providing more reliable/effective control access to documents and files and other types of content (0006).

Geipel teach wherein the attribute comprises a previous version of a corresponding one of the current attributes (0081).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Geipel with Ruffenach in view of Swengler in view of Linemann for the benefit of providing a configuration management system that is more automatic and less intrusive (0009).

Regarding dependent claims 2 and 11, Ruffenach in view of Swengler in view of Lindemann further in view of Geipel disclose the method of claims 1 and 10 respectively, wherein:
the one or more synthetic attributes of the file comprise one or more synthetic names of the file (Swengler 0037; 0053-0055); and
the file system view of the set of files is displayed using at least the one or more synthetic names of the file (Swengler 0053-0055).
the current attributes includes a current name of the files (Geipel 0081).
 and the attributes comprises a previous name of the file (Geipel 0081).

Regarding dependent claims 3 and 12, Ruffenach in view of Swengler disclose the method of claims 1 and 10 respectively wherein:
the one or more synthetic attributes of the file comprise one or more identifications of file hosting services associated with the file (0041-0046); and
the file system view of the set of files is displayed using at least the one or more identifications of file hosting services associated with the file (0041-0046).

Regarding dependent claims 9 and 18, Ruffenach in view of Swengler disclose the method of claims 1 and 10 respectively wherein the one or more events are identified by receiving a notification of the one or more events from at least one of a file hosting service, a user application, and a local storage system (0041-0046).

Regarding dependent claim 17, Ruffenach in view of Swengler disclose the computing apparatus of claim 10 wherein the program instructions are further configured to direct the one or more processors to:
generate an expanded file system view of at least the file, wherein the expanded file system view of the file comprises the current attributes in addition to the synthetic attributes of the file (0045-0048);
display a toggle button selectable to toggle between the file system view and the expanded file system view (0045-0048); and
in response to a user selection, display the expanded file system view of the file (0045-0048).

Regarding independent claim 19, Ruffenach disclose a computing apparatus comprising:
one or more computer readable storage media (0144; 0153; 0160);
one or more processors operatively coupled with the one or more computer readable storage media (0144; 0153; 0160); and 
an application comprising program instructions stored on the one or more computer readable storage media that, when executed by the one or more processors, direct the computing apparatus to at least (0144; 0153; 0160):
for at least a file of a set of files, wherein the file comprises current attributes:
identify one or more events that occurred with respect to the file (0075-0077); 
generate a file system view of the set of files, wherein the file system view comprises the one or more synthetic attributes of the file (0028);

Ruffenach does not expressly disclose generate, based at least on a comparison of the one or more events with current attributes, one or more synthetic attributes of the file, wherein the one or more synthetic attributes comprise an attribute that differs relative to current attributes;
generate an expanded file system view of at least the file, wherein the expanded file system view of the file comprises the current attributes in addition to the synthetic attributes of the file; and
in response to a selection, toggle between displaying the file system view and displaying the expanded file system view in a user interface.
wherein the attribute comprises a previous version of a corresponding one of the current attributes.

Swengler teach generate, one or more synthetic attributes of the file, wherein the one or more synthetic attributes comprise an attribute that differs relative to current attributes (0047-0049; 0058-0059; 0100).
generate an expanded file system view of at least the file, wherein the expanded file system view of the file comprises the current attributes in addition to the synthetic attributes of the file (0045-0048).
in response to a selection, toggle between displaying the file system view and displaying the expanded file system view in the user interface (0045-0048).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Swengler with Ruffenach for the benefit of building, viewing, and/or managing multiple logical associations for a stored electronic file (0004).

Lindemann teach generating based at least on a comparison of the one or more events with current attributes, one or more synthetic attributes of the file, wherein the one or more synthetic attributes comprise an attribute that differs relative to the current attributes (0037; 0041, 0092; 0103; 0113-0114; 
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Linemann with Ruffenach in view of Swengler for the benefit of providing more reliable/effective control access to documents and files and other types of content (0006).

Geipel teach wherein the attribute comprises a previous version of a corresponding one of the current attributes (0081).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Geipel with Ruffenach in view of Swengler in view of Linemann for the benefit of providing a configuration management system that is more automatic and less intrusive (0009).

Regarding dependent claim 20, Ruffenach in view of Swengler in view of Lindemann further in view of Geipel disclose the computing apparatus of claim 19 wherein:
the one or more synthetic attributes of the file comprise one or more of a synthetic name of the file and an identification of a file hosting service associated with the file (0041-0046); and
the file system view of the set of files is displayed using at least the one or more of the synthetic name of the file and an identification of a file hosting service associated with the file (0041-0046).
the current attributes includes a current name of the files (Geipel 0081).
 and the attributes comprises a previous name of the file (Geipel 0081).

Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ruffenach and Swengler in view of Lindemann in view of Geipel, further in view of Shin (Pat. No.: US 9,734,168; Filed: Dec 8, 2014). 
Regarding dependent claim 4, Ruffenach in view of Swengler in view of Lindemann in view of Geipel does not expressly disclose the method of claim 1 wherein:
identifying the one or more events that occurred with respect to the file comprises determining that the file has been renamed in a location in which the file is stored;
generating the file system view of the set of files comprises generating the file system view of the set of files using at least a previous name of the file, wherein the previous name differs from a current name of the file; and
displaying the file system view of the set of files using at least the previous name of
the file.

Shin teach identifying the one or more events that occurred with respect to the file comprises determining that the file has been renamed in a location in which the file is stored (col 13 lines 17-39);
generating the file system view of the set of files comprises generating the file system view of the set of files using at least a previous name of the file, wherein the previous name differs from a current name of the file (col 11, lines 55-61; col 13 lines 4-16); and
displaying the file system view of the set of files using at least the previous name of
the file (col 11, lines 55-61).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine Shin with Ruffenach in view of Swengler in view of Lindemann in view of Geipel for the benefit of providing an improved file organization system that overcomes drawbacks and inadequacies of known methods and systems (col. 2, lines 10-13).

Regarding dependent claim 5, Ruffenach in view of Swengler in view of Lindemann in view of Geipel does not expressly disclose the method of claim 1 wherein:
identifying the one or more events that occurred with respect to the file comprises receiving user input indicating an alias of the file;
generating the file system view of the set of files comprises generating the file system view of the set of files using at least the alias of the file, wherein the alias differs from an actual name of the file; and
displaying the file system view of the set of files using at least the alias of the file.

identifying the one or more events that occurred with respect to the file comprises receiving user input indicating an alias of the file (col. 13, lines 23-59).
generating the file system view of the set of files comprises generating the file system view of the set of files using at least the alias of the file, wherein the alias differs from an actual name of the file (col 11, lines 55-61; col. 13, lines 23-59); and
displaying the file system view of the set of files using at least the alias of the file (col 11, lines 55-61).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine Shin with Ruffenach in view of Swengler in view of Lindemann in view of Geipel for the benefit of providing an improved file organization system that overcomes drawbacks and inadequacies of known methods and systems (col. 2, lines 10-13).

 Regarding dependent claim 6, Ruffenach in view of Swengler in view of Lindemann in view of Geipel does not expressly disclose the method of claim 1 wherein:
identifying the one or more events that occurred with respect to the file comprises determining that the file has been moved from a source location of the file to a destination location of the file;
generating the file system view of the set of files comprises generating the file system view of the set of files using at least the source location of the file, wherein the source location of the file differs from the destination location of the file; and
displaying the file system view of the set of files using at least the source location of the file.
Shin teach identifying the one or more events that occurred with respect to the file comprises determining that the file has been moved from a source location of the file to a destination location of the file (col. 10 line 65 – col 11 line 27);
generating the file system view of the set of files comprises generating the file system view of the set of files using at least the source location of the file, wherein the source location of the file differs from the destination location of the file (col. 10 line 65 – col 11 line 27) ; and
displaying the file system view of the set of files using at least the source location of
the file (col. 10 line 65 – col 11 line 27).


Regarding dependent claim 13, Ruffenach in view of Swengler in view of Lindemann in view of Geipel does not expressly disclose the computing apparatus of claim 10 wherein to identify the one or more events that occurred with respect to the file and generate the file system view of the set of files, the program instructions direct the one or more processors to:
determine that the file has been renamed in a location in which the file is stored; and generate the file system view of the set of files using at least a previous name of the file, wherein the previous name differs from the current name of the file.
Shin teach determine that the file has been renamed in a location in which the file is stored (col 13 lines 17-39); and
 generate the file system view of the set of files using at least a previous name of the file, wherein the previous name differs from the current name of the file (col 11, lines 55-61; col 13 lines 4-39); and
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine Shin with Ruffenach and Swengler in view of Lindemann for the benefit of providing an improved file organization system that overcomes drawbacks and inadequacies of known methods and systems (col. 2, lines 10-13).

Regarding dependent claim 14, Ruffenach in view of Swengler in view of Lindemann in view of Geipel does not expressly disclose the computing apparatus of claim 10 wherein to identify the one or more events that occurred with respect to the file and generate the file system view of the set of files, the program instructions direct the one or more processors to:
receive user input indicating an alias of the file; and
generate the file system view of the set of files using at least the alias of the file, wherein the alias differs from the actual name of the file.
receive user input indicating an alias of the file (col. 13, lines 23-59); and
generate the file system view of the set of files using at least the alias of the file, wherein the alias differs from the actual name of the file (col 11, lines 55-61; col. 13, lines 23-59).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine Shin with Ruffenach in view of Swengler in view of Lindemann in view of Geipel for the benefit of providing an improved file organization system that overcomes drawbacks and inadequacies of known methods and systems (col. 2, lines 10-13).

Regarding dependent claim 15, Ruffenach in view of Swengler in view of Lindemann in view of Geipel does not expressly disclose the computing apparatus of claim 10 wherein to identify the one or more events that occurred with respect to the file and generate the file system view of the set of files, the program instructions direct the one or more processors to:
determine that the file has been moved from a source location of the file to a destination location of the file; and
generate the file system view of the set of files using at least the source location of the file, wherein the source location of the file differs from the destination location of the file.
Shin teach determine that the file has been moved from a source location of the file to a destination location of the file (col. 10 line 65 – col 11 line 27); and
generate the file system view of the set of files using at least the source location of the file, wherein the source location of the file differs from the destination location of the file (col. 10 line 65 – col 11 line 27).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine Shin with Ruffenach in view of Swengler in view of Lindemann in view of Geipel for the benefit of providing an improved file organization system that overcomes drawbacks and inadequacies of known methods and systems (col. 2, lines 10-13).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ruffenach in view of Swengler in view of Lindemann in view of Geipel, further in view of Affronti et al. (Pub. No.: US 2009/0319618; Filed: Jun 20, 2008) (hereinafter “Affronti”). 
Regarding dependent claim 7, Ruffenach in view of Swengler in view of Lindemann in view of Geipel does not expressly disclose the method of claim 1 wherein:
identifying the one or more events that occurred with respect to the file comprises determining that the file has been saved from an email service to file hosting service;
generating the file system view of the set of files comprises generating the file system view of the set of files using at least the email service from which the file was originally received; and
displaying the file system view of the set of files using at least the email service from which the file was originally received.

Affronti teach identifying the one or more events that occurred with respect to the file comprises determining that the file has been saved from an email service to file hosting service (0032);
generating the file system view of the set of files comprises generating the file system view of the set of files using at least the email service from which the file was originally received (0006; 0014; 0023-0024; 0031; Figs 2 & 3); and
displaying the file system view of the set of files using at least the email service from which the file was originally received (0006; 0014; 0023-0024; 0031; Figs 2 & 3).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine Affronti with Ruffenach in view of Swengler in view of Lindemann in view of Geipel for the benefit of providing easy way to aggregate together all of the different file attachments that have been attached or modified by the individuals involved in the conversation or message thread (0004).

Regarding dependent claim 16, Ruffenach in view of Swengler in view of Lindemann in view of Geipel does not expressly disclose the computing apparatus of claim 10 wherein to identify the one or more events that occurred with respect to the file and generate the file system view of the set of files, the program instructions direct the one or more processors to:
determine that the file has been saved from an email service to file hosting service; and
generate the file system view of the set of files using at the least the email service from which the file was originally received.

Affronti teach determine that the file has been saved from an email service to file hosting service (0006; 0014; 0023-0024; 0031; Figs 2 & 3); 
generate the file system view of the set of files using at the least the email service from which the file was originally received (0006; 0014; 0023-0024; 0031; Figs 2 & 3).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine Affronti with Ruffenach in view of Swengler in view of Lindemann in view of Geipel for the benefit of providing easy way to aggregate together all of the different file attachments that have been attached or modified by the individuals involved in the conversation or message thread (0004).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ruffenach and Swengler in view of Lindemann in view of Geipel, further in view of James et al. (Pub. No.: US 2014/0188803; Filed: Jan 2, 2013) (hereinafter “James”).

Regarding dependent claim 8, Ruffenach in view of Swengler in view of Lindemann in view of Geipel does not expressly disclose the method of claim 1 wherein further comprising:
displaying a toggle button selectable to toggle between the file system view and an alternative view comprising the current attributes; and
responsive to a selection of the toggle button, toggle between the file system view and the alternative view.
 James teach displaying a toggle button selectable to toggle between the file system view and an alternative view comprising the current attributes (0080).
responsive to a selection of the toggle button, toggle between the file system view and the alternative view (0080).

NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/James J Debrow/
Primary Patent Examiner
Art Unit 2144 
571-272-5768